—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (McGuirk, J.), dated December 6, 2002, which denied his motion for a protective order to vacate the defendant’s notice designating a certain doctor to conduct an independent medical examination of the plaintiff.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiff’s motion pursuant to 22 NYCRR 202.17 (a), to vacate the defendant’s notice of independent medical examination of the plaintiff. Contrary to the plaintiff’s contention, the record did not establish the designated physician’s alleged bias against him or his counsel (but see Pettway v Ogbonna, 261 AD2d 700 [1999]). Ritter, J.P., Friedmann, H. Miller and Townes, JJ., concur.